Citation Nr: 1540393	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-22 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability with pinched nerve and sciatica, to include as secondary to service-connected right ankle periostitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran testified at a Board hearing before the undersigned.  The Board Hearing Transcript (Tr.) has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a low back disability with a pinched nerve and sciatica which was incurred in service and has been aggravated by her service-connected right ankle periostitis.  The Veteran testified at a Board hearing in February 2015 that she had worked as a heavy wheel vehicle mechanic in service, which required a lot of climbing upon and under trucks, and that she fell 5 feet off of a truck onto concrete, landing on her tailbone and back.  Board Hearing Tr. 3-4.  She stated that since then, her back pain would sometimes subside, but then came back, and that she reinjured her back in 1996 from aggravating it due to the nature of her work.  Id. at 5-6.  She stated that she received physical therapy in service for her back at the same time that she received it for her ankle.  Id. at 6.  The Veteran also stated that her back disability has progressively worsened since that time, and that no one in her family has back problems, other than her mother due to a car accident.  Id. at 7, 10.

The Veteran was afforded a VA examination in August 2010, at which she was diagnosed with lumbar strain with left leg sciatica.  The examiner opined that the Veteran's lower back condition was not caused by service or related to her right ankle injury, and as his rationale, stated that the Veteran did not have a low back condition until 2006 per her statement and 2009 per her physician's notes, and therefore she had "10 years with no low back pain or sciatic pain after the service" and no chronic condition.  He also wrote that the Veteran had no low back or sciatic condition in her service records and that the low back disability was caused by ageing and genetic predisposition.

The examiner's assertion that the Veteran did not have low back pain for 10 years after service is not, however, supported by the evidence of record.  The Veteran's VA treatment records show that she complained of low back pain in June 1999 and November 1999.  The November 1999 treating physician noted that lower back, knee, and hip pain "seems to have resulted from additional musculoskeletal stress placed on these areas secondary to the right ankle abnormality."  This was again noted in April 2000.  This shows that the Veteran's low back pain in fact began 
3 years after service and when she was only 23 years old.  Additionally, the Veteran is competent to report that she experienced a fall in service, after which she experienced low back pain, and this fall is not addressed by the examiner.  The Board also notes that the Veteran's parents have submitted written statements indicating that no one else in her family has had a genetic low back disorder, and that they did not believe it likely that the Veteran's low back disability was due to genetic predisposition.

An opinion based on an inaccurate factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the Board has found that the August 2010 VA examination is not based on an accurate consideration of the facts of this case, it finds that the issue must be remanded in order to afford the Veteran a new VA examination.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.).

Lastly, any additional, pertinent VA treatment records from the VA Medical Centers in Waco, Texas and Temple, Texas since October 2009 and the VA Medical Center in Salisbury, North Carolina since August 2010 must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Medical Centers in Waco, Texas and Temple, Texas since October 2009 and from the VA Medical Center in Salisbury, North Carolina since August 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2. After completing #1, schedule the Veteran for a VA examination to determine the nature and etiology of her low back disability with pinched nerve and sciatica.  After reviewing the claims file and performing a physical examination of the Veteran, to include any indicated tests, the examiner must address the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disorder, to include pinched nerve and sciatica, had its onset during service or was caused or otherwise related to any event in service?

(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disorder, to include pinched nerve and sciatica, is (i) caused or 
(ii) aggravated (permanently worsened beyond the natural progression) by her service-connected right ankle periostitis?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Accept as true the Veteran's credible lay statements regarding falling from a vehicle in service, landing on her back, and experiencing back pain from that time.  Please also discuss, as appropriate: (1) the Veteran's history of back pain complaints since 1999, (2) the November 1999 physician's note that low back pain "seems to have resulted from additional musculoskeletal stress placed on these areas secondary to the right ankle abnormality," and (3) the letters from the Veteran's parents indicating that the Veteran has no family history of lumbar spine disorders.

A comprehensive explanation for any opinion offered must be provided.  If the examiner is unable to answer the questions above, this must be stated and the reasons must be fully explained.

3. Provide the Veteran with adequate notice of the date and place of the requested examination at her latest address of record.  A copy of all notifications must be associated with the claims folder.  She is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655.

4. After undertaking any other development necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


